Order entered February 10, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01464-CV

                           SHERI DURHAM, ET AL., Appellants

                                               V.

           CHILDREN'S MEDICAL CENTER OF DALLAS, ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-01231-D

                                           ORDER
       Appellants requested preparation of the reporter’s record from the proceedings conducted
on August 18, 2014. The Court correspondence from Coral Hough, Official Court Reporter for
County Court at Law No. 4, that no record was made in this case on that date. In a letter dated
January 6, 2015, the Court instructed appellants to revise any request for the reporter’s record
and cautioned them that if the Court did not receive a copy of any revised request by January 16,
2015, we would order the appeal submitted without the reporter’s record. As of today’s date, the
Court has not received a copy of any revised request for the reporter’s record. Accordingly, we
ORDER the appeal submitted without the reporter’s record.
       Appellants’ brief is due THIRTY DAYS from the date of this order.
                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE